Citation Nr: 1710220	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  13-03 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chronic right knee strain, status post arthroscopy with debridement and Folkerson's tibial osteotomy, right knee patellar chondromalacia and malalignment. 

2.  Entitlement to an evaluation in excess of 10 percent for acute cholecystitis, status post laparoscopic cholecystectomy.

3.  Entitlement to service connection for a lumbar spine disability.  

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.  

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  
7.  Entitlement to service connection for psoriatic arthritis.  

8.  Whether new and material evidence have been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include premenstrual dysphoric disorder with major depression disorder.  

9.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to October 2001.  Among other awards, the Veteran received the Air Force Achievement Medal and National Defense Service Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Although one of the issues certified to the Board was for service connection for premenstrual dysphoric disorder with major depression disorder, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as reflected on the title page to comport with the record.

Following the December 2012 statement of the case, the Veteran submitted additional evidence in support of her appeal.  The Veteran filed her substantive appeal in February 2013.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a February 2013 VA Form 9 (Substantive Appeal), the Veteran requested a hearing before a Veterans Law Judge (VLJ).  The Veteran was scheduled for a November 2016 Travel Board hearing.  On the day of her scheduled Travel Board hearing in November 2016, the Veteran, through her representative, requested that the hearing be rescheduled, because she could not attend.  To date, there is no indication that the RO has made any attempts to reschedule the Veteran's hearing, and she had not withdrawn her request.  Therefore, a remand is required to reschedule the Veteran's hearing and to notify the Veteran of the date, time, and location of the hearing at the current address of record.  

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran's Travel Board hearing at the earliest opportunity.  Notify the Veteran (at her current address) and her representative of the date and time of the hearing in writing.  After the hearing is conducted, or in the event the Veteran withdraws her hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

